Citation Nr: 1147111	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-50 415	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral plantar fasciitis.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran (the appellant in this case) had active service from June 1985 to November 2008.

This appeal to the Board of Veterans Appeals (Board) arises from a June 2009 rating action that granted service connection for bilateral plantar fasciitis and assigned an initial noncompensable (0 percent) rating from December 2008.  Because the claim for a higher initial rating involves a request for a higher rating following the initial grant of service connection, the Board has characterized it in light of the distinction noted by the U.S. Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from those for increased ratings for already service-connected disability).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  For the entire initial rating period, the Veteran's bilateral plantar fasciitis has been manifested by complaints of pain with prolonged walking and standing that are relieved by rest and medication, with objective findings of foot tenderness, normal ankle range of motion, and no evidence of abnormal weight-bearing, weakness, deformity, atrophy of the musculature, malalignment, or instability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating for bilateral plantar fasciitis are met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5271, 5276, 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                         Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.  

A December 2008 pre-rating RO notice informed the Veteran of VA's responsibilities to notify and assist in the initial service connection claim, and of what was needed to establish entitlement thereto.  That RO letter also notified him of what was needed to establish entitlement to a higher rating, in that a disability found to be service connected would be assigned a rating by applying a schedule for rating disabilities which provides for a range in severity from 0 to 100 percent, based on the nature and symptoms of the condition, their severity and duration, and their impact upon employment.  That letter also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask VA to obtain) that are relevant to establishing entitlement to higher compensation - e.g., Social Security Administration determinations, competent lay statements describing symptoms, medical records, employer statements, and other evidence.  Thereafter, he was afforded opportunities to respond.  Thus, the Board finds that the Veteran has received sufficient notice of the information and evidence needed to support his initial service connection and subsequent higher rating claim, and has been afforded ample opportunity to submit such information and evidence.  

Additionally, the 2008 RO letter provided notice that VA would make reasonable efforts to help the Veteran get evidence necessary to support his claim, such as medical records (including private medical records), if he provided enough information, and, if needed, authorization, to obtain them, and further specified what evidence VA had received; what evidence VA was responsible for obtaining, to include Federal records; and the type of evidence that VA would make reasonable efforts to get.  The Board thus finds that the 2008 RO letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that proper VCAA notice should notify a claimant of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  As indicated above, all three content of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matter now before the Board, the December 2008 document fully meeting the VCAA's notice requirements was furnished to the Veteran prior to the June 2009 rating action on appeal.  
    
In March 2006, the Court issued a decision in the consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that, in rating cases, a claimant must be informed of the rating formula for all possible schedular ratings for an applicable rating code.  In this case, the Board finds that pertinent rating code information was furnished to the Veteran in the October 2009 Statement of the Case, and that this suffices for Dingess/Hartman.  The RO also afforded him proper notice pertaining to the degree of disability and effective date information in the December 2008 letter.    
 
Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate the claim.  In-service 2008 podiatric records have been associated with the claims folder.  The Veteran was afforded comprehensive VA examinations in January 2009 and August 2011.  Significantly, he has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In December 2008, the Veteran stated that he had no other information or evidence to submit in connection with his claim.  The record also presents no basis to further develop the record to create any additional evidence for consideration in connection with the matter on appeal.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

An Initial Rating for Bilateral Plantar Fasciitis

Under the applicable criteria, disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of           2 ratings apply under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a     0 percent evaluation for a DC, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126. 

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 at 4 (Vet. App. 23 August 2011).  Pain must affect some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance in order to constitute functional loss.  Id at 11; see also 38 C.F.R. §§ 4.40, 4.59.

When an unlisted condition is encountered, it will be permissible to rate under a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided.  38 C.F.R. § 4.20.

Under the applicable criteria, bilateral plantar fasciitis may be rated under the provisions of 38 C.F.R. § 4.71a, DCs 5271, 5276, and 5284.  DC 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoes or arch supports is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

DC 5284 provides ratings for residuals of foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

DC 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The Board has reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his bilateral plantar fasciitis should be rated compensably (at least 10 percent) disabling since the grant of service connection in December 2008.  The Board notes that DC 5276 provides a 10 percent rating for moderate foot symptoms such as pain on manipulation and use of the feet, bilateral or unilateral.  

After a review of all the evidence, lay and medical, the Board finds that the bilateral plantar fasciitis, which is manifested by complaints of pain with prolonged walking and standing that are relieved by rest and medication, with objective findings of foot tenderness, normal ankle range of motion, and no evidence of abnormal weight-bearing, weakness, deformity, atrophy of the musculature, malalignment, or instability, more nearly approximates the criteria for an initial 10 percent disability rating under DC 5276 for the entire initial rating period.  38 C.F.R. § 4.71a.  

On January 2009 VA examination, the Veteran complained of pain in the arch of both feet 3 times per day that lasted for 15 minutes.  The pain could be elicited by physical activity and walking barefoot, and was relieved by rest.  At the time of pain, he could function without medication.  He used custom orthotics.  Examination showed posture and gait within normal limits.  Examination of the feet showed no signs of abnormal weight-bearing or breakdown, callosities, unusual shoe-wear pattern, generalized muscle weakness or wasting, edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness, or deformity.  Muscle palpation revealed no loss of deep fascia or muscle substance, no impairment of muscle tone, and no muscle herniation.  Muscle strength was graded 5.  There was no tendon, bone, joint, or nerve damage.  Ankle range of motion testing showed dorsiflexion to 20 degrees and plantar flexion to 45 degrees bilaterally.  Weight-bearing and non-weight-bearing alignment of the Achilles tendon was normal bilaterally.  There was no pes planus, pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  There was no functional limitation of standing or walking.  The examiner indicated that the Veteran did not require the use of corrective shoe wear.  Lower extremity motor and sensory function as well as bilateral foot X-rays were within normal limits.  The diagnosis was bilateral foot plantar fasciitis, and the current use of orthotics was noted to control symptoms.

On August 2011 VA examination, the Veteran complained of constant foot pain which could be exacerbated by physical activity, and was relieved by rest.  He reported that, at the time of pain, he could function with medication, and that he rested and used orthotic shoes and ice to treat his foot pain.  The Veteran stated that he did not experience any overall functional impairment from this condition.  Examination showed posture and gait within normal limits.  Examination of the feet showed no signs of abnormal weight-bearing or breakdown, callosities, or unusual shoe-wear pattern.  There were no signs of ankle edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, or ankylosis.  There was right and left foot tenderness but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was slight tenderness of the plantar surface of each foot.  Weight-bearing and non-weight-bearing alignment of the Achilles tendon was normal bilaterally.  There was no pes planus, pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  There was no functional limitation with standing and walking.  The physician indicated that the Veteran did not require any type of support with his shoes.  Ankle range of motion testing showed dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees bilaterally.  Foot X-rays were normal bilaterally.  The diagnosis was bilateral foot plantar fasciitis, with bilateral foot pain following prolonged walking or standing, and left foot tenderness following prolonged walking or standing.  The examiner stated that the effect on the Veteran's usual occupation and daily activity was difficulty with prolonged standing or walking.             

It is only with considerations of the Veteran's lay assertions of foot pain and tenderness that affects prolonged use and walking, that tends to show that the Veteran has symptoms of bilateral plantar fasciitis that more nearly approximate the criteria for a 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 204-7.  The reports of tenderness of the feet are inconsistently reflected by the objective measures of record and even the reported histories.  It is only with specific consideration of the Veteran's recorded 2009 complaints of pain in the arch of both feet 3 times per day that lasted for 15 minutes, and 2011 complaints of constant foot pain, findings of right and left foot tenderness and slight tenderness of the plantar surface of each foot, and resulting diagnosis of bilateral foot plantar fasciitis with bilateral foot pain following prolonged walking or standing and left foot tenderness following prolonged walking or standing, based largely on the Veteran's history, that the Board finds that the manifestations more nearly approximate moderate foot symptoms such as pain on manipulation and use of the feet as required for a 10 percent disability rating under Diagnostic Code 5276.  The Board finds that, with considerations of additional functional limitation and motion indicated by bilateral foot pain and tenderness, applying the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the Court's holding in DeLuca at 204-7, the Board finds that the bilateral foot disability more nearly approximates the criteria for an initial 10 percent disability rating under 
DC 5276, which provides a 10 percent rating for moderate foot symptoms such as pain on manipulation and use of the feet, bilateral or unilateral.  38 C.F.R. § 4.71a. 

However, the Board finds that the evidence does not support the assignment of more than an initial 10 percent schedular rating for bilateral plantar fasciitis for any period, as there is no evidence that the criteria for a 20 percent rating under DC 5271 (marked limitation of ankle motion), a 30 percent rating under DC 5276 (severe symptoms, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities), or a 20 percent rating under DC 5284 (moderately severe foot injury residuals) was shown at any time since the grant of service connection in December 2008.  In this regard, the Board notes that normal ankle motion was objectively demonstrated on both 2009 and 2011 VA examinations, and that the 2011 examination showed only slight tenderness of the plantar surface of each foot.  

Although the Veteran has stated that he uses orthotics to control his symptoms, the Board notes that the 2009 examining physician opined that the Veteran did not require the use of corrective shoe wear, and in 2011 another physician stated that the Veteran did not require any type of support with his shoes.  

The January 2009 VA examination indicated that the Veteran had no foot pain, weakness, stiffness, swelling, or fatigue at rest.  While standing or walking, he had foot pain but no weakness, stiffness, swelling, or fatigue.  There were no signs of lowered endurance or impaired coordination.  Ankle joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no functional limitation of standing or walking.  

The August 2011 VA examination indicated that the Veteran had no foot pain, weakness, stiffness, swelling, or fatigue at rest.  While standing or walking, he had foot pain but no weakness, stiffness, swelling, or fatigue.  Ankle joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no functional limitation with standing or walking, and the Veteran stated that he did not experience any overall functional impairment from his foot condition.
   
The Board has also considered the applicability of alternative DCs for evaluating the Veteran's foot disabilities, but finds that no higher schedular rating is assignable.  A rating under DC 5277 is not appropriate, inasmuch as weak foot characterized by atrophy of the musculature, disturbed circulation, and weakness have not been objectively demonstrated at any time.  The 2009 and 2011 VA examinations each specifically noted no weakness, atrophy of the musculature, or disturbed circulation.  In view of the findings showing measurable ranges of ankle motion during the entire rating period under consideration, a rating under DC 5270 for ankylosis is not appropriate.  The August 2011 VA examination specifically noted no ankle ankylosis.  Likewise, a rating under DC 5278 also is not appropriate, inasmuch as disability more analogous to acquired claw foot (pes cavus) has not been shown at any time.  The 2009 and 2011 VA examinations each specifically noted no pes cavus.  

Additionally, the Board finds that there is no showing that, at any time during the rating period under consideration, the Veteran's bilateral plantar fasciitis has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher rating on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), provides a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether his disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture, and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, his disability picture requires the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected bilateral plantar fasciitis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's foot disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology.  As discussed above, the rating criteria consider whether symptoms are or are not relieved by built-up shoes or arch supports, the location of the weight-bearing line with respect to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, the degree of deformity (pronation, abduction, etc.), indication of swelling on use, characteristic callosities, the degree of tenderness of the plantar surfaces of the feet, the degree of inward displacement, the degree of spasm of the tendo achillis on manipulation, the degree of foot injury residuals, and whether there is actual loss of use of the foot.  The Board has considered those schedular rating criteria together with the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the Court's holding in DeLuca, 8 Vet. App. at 204-7, in reaching its determination, above.

The Board points out that a percentage schedular rating represents average impairment in earning capacity resulting from a disease and injury and its residual conditions in civil occupations, and that, generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board concludes that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


For all the foregoing reasons, the Board finds that there is no basis for staged ratings pursuant to Fenderson, inasmuch as the factual findings do not show distinct time periods since the grant of service connection in December 2008 where the Veteran's bilateral plantar fasciitis exhibited symptoms that would warrant different ratings under the applicable rating criteria, and that the evidence supports an initial 10 percent, but not more than 10 percent, rating for that disability.


ORDER

An initial 10 percent rating, but no higher, for bilateral plantar fasciitis is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


